In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1467V
                                   Filed: September 27, 2018
                                         UNPUBLISHED


    LESLEE MORAN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from right shoulder injuries as a
result of receiving an influenza (“flu”) vaccine on October 9, 2014. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 25, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On September 26, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$85,000.00, representing compensation for actual pain and suffering. Proffer at 1. In
the Proffer, respondent represented that petitioner agrees with the proffered award.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,000.00, representing compensation for
actual pain and suffering, in the form of a check payable to petitioner, Leslee
Moran. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
LESLEE MORAN,                       )
                                    )
            Petitioner,             )
                                    )
v.                                  )                 No. 17-1467V
                                    )                 Chief Special Master Dorsey
                                    )                 ECF
SECRETARY OF HEALTH AND             )                 SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 6, 2017, petitioner, Leslee Moran, filed a petition for compensation under the

National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”), alleging

that she developed right shoulder injuries as a result of receiving an influenza (“flu”) vaccine on

October 9, 2014. On September 19, 2018, respondent filed a Rule 4(c) Report indicating that

petitioner is entitled to compensation for a shoulder injury related to vaccine administration

(“SIRVA”). For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report. On September 25, 2018, Chief Special Master Dorsey issued a

Ruling on Entitlement finding that petitioner is entitled to compensation for SIRVA.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $85,000.00 in actual pain and

suffering. The evidence does not support that petitioner is entitled to projected pain and

suffering. Petitioner agrees.
       B.      Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens against her.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $85,000.00 in the form of a check payable to petitioner.1 This

represents all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                              s/ Justine Walters__________
                                             JUSTINE WALTERS
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 307-6393
DATE: September 26, 2018

1
  This proffer does not provide for any future damages as they are not supported by the record
evidence. Nonetheless, should petitioner die prior to entry of judgment, the parties reserve the
right to move the Court for appropriate relief. In particular, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering.

                                               -2-